1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Scott Randall Nichols | MAGISTRATE'S CASE NO.
DOB: 1961; United States 21-05844MJ

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (it), 1324(a)(1)(A)(v)() and 1324(a)(1)(B)(i).

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about June 17, 2021, in the District of Arizona, Scott Randall Nichols, named herein as
defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with other
persons, known and unknown, to transport certain illegal aliens, including Omar Trejo-Garcia, and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(i,
1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)(i).

COUNT 2 (Felony) On or about June 17, 2021, in the District of Arizona, Scott Randall Nichols, knowing and in
reckless disregard of the fact that certain illegal aliens, including Omar Trejo-Garcia, had come to, entered and
remained in the United States in violation of law, did transport and move said aliens within the United States by means
of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial
gain; in viglation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii) and 1324(a)(1)(B)().

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about June 17, 2021, in the District of Arizona (Sonoita), a silver 1995 Dodge Ram approached the primary
inspection lane at the State Route 83 checkpoint. Inside the vehicle was the driver, later identified as Scott Randall
Nichols, and two passengers. The United States Border Patrol agent asked everyone in the vehicle their citizenship,
and both passengers, including Omar Trejo-Garcia, stated they were citizens of Mexico, without proper documentation
to be in the United States legally.

In a post-Miranda statement, Scott Randall Nichols stated he was hired by a friend and was expecting to receive
$1,000 to pick up and transport the two passengers. He further stated he knew they were illegal aliens.

Material witness, Omar Trejo-Garcia, stated that after crossing into the United States illegally, he was guided via
cellphone to a pickup location, where Scott Randall Nichols was waiting to pick him up. After entering the vehicle,
Nichols drove him to the checkpoint.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Omar Trejo-Garcia

 

 

  
 

Detention Requested SIGNATUE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is

 

 

true and correct to the best of m: knowledge. La
AUTHORIZED BY: AUSA JAA/Iwiicy'\- OFFICIAL TITLE

-
( Border Patrol Agent

 
 
  

 

Sworn by telephone x _

 

 

SIGNATURE OF MAGISTRART GE? S. DATE
Loialine Tune 21, 2021

 

 

See Federal rules of Criminal Procedure Rules 3, 4.1, and 54

 
